DETAILED ACTION
		Response to Amendment
 The amendment filed on 10/15/2021 has been entered and considered by Examiner. Claims 1-18, 21, and 22 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nilesh Amin on 10/27/2021.
The application has been amended as follows:
Title: -- SELF-CARE SELF-TUNING WIRELESS COMMUNICATION SYSTEM FOR PEER MOBILE DEVICES--

Allowable Subject Matter
Claims 1-18, 21, and 22 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Austin discloses (Figs. 1-26) a system (100), comprising: 
	a processor (275) [0026, 0045, 0063]; and 
	a memory (285) that stores executable instructions that, when executed by the processor, facilitate performance of operations [0026, 0045, 0063], comprising: 
	receiving, from a user device, a care request (Fig. 3) [0002, 0033, 0065-67]that comprises: 
	a description of a problem experienced with operation of the user device (incident report) [0002, 0033, 0065-67], and 	
	characteristics of the user device (status/detail in the incident report) [0002, 0033, 0065-67]; 
	transmitting, to the user device, information identifying the change to the configuration setting as a proposed solution to the problem [0080, 0113, 0005, 0075]; and 
	facilitating the change to the configuration setting of the mobile device in response to receiving user input indicating user permission [0052, 0080, 0113, 0005, 0075-77].
	Margolis discloses (Figs. 1-4) identifying peer mobile devices that have previously experienced the problem, and have similar characteristics, according to a similarity criterion, to the characteristics of the user device (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30);  

Margolis also discloses transmitting, to the user device, information identifying the change to the configuration setting as a proposed solution to the problem (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30); and 
	facilitating the change to the configuration setting of the mobile device in response to receiving user input indicating user permission (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30).
     Cole discloses identifying peer mobile devices that have previously experienced the problem, and have similar characteristics with respect to a devstate (device event/performance data) and a netstate (network data), according to a similarity criterion, to the characteristics of the user device (historical event data from device 12 to be used to resolve similar issue in device 13 based on the performance data and network data) (col. 3 line 38 - col. 4 line 13; col. 8 lines 37-59).
	However, all cited prior arts of record fail to disclose in claims 1, 11, and 21 the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 10/15/2021.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9AM - 5PM.
-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642